[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
"Although the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact, the opposing party must substantiate its adverse claim with evidence disclosing the existence of such an issue. "Haesche v.Kissner, 229 Conn. 213, 217, 640 A.2d 89 (1994). "The existence of the genuine issue of material fact must be demonstrated by counteraffidavits and concrete evidence." 2830 Whitney AvenueCorp. v. Heritage Canal Development Associates. Inc.,33 Conn. App. 563, 567, 636 A.2d 1377 (1994).
In the present case, the defendant fails to submit any sort of opposition, evidence, or counteraffidavits to rebut the plaintiff's motion. According to the affidavit and documents in CT Page 2556 support of the plaintiff's motion, the defendant has defaulted on payments due the plaintiff pursuant to a line of credit issued by the plaintiff' s predecessor, Derby Savings Bank. In absence of proof to the contrary, the unpaid balance plus interest is now due and owing to the plaintiff. The plaintiff's motion for summary judgment is granted.
So Ordered.
D'ANDREA, J.